EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Daniel Hill, Registration No. 35,895 on 07/25/2022.

 	The claims have been amended as follows:

1. (Original) A method for protecting a first machine learning (ML) model from extraction, the method comprising:
 	receiving a trained first ML model that was trained using a first dataset comprising a first plurality of problem domain samples within a problem domain of the first ML model;
 	receiving a second dataset comprising a plurality of samples;
 	using a trained second ML model, classifying the first dataset into a first plurality of classifications, wherein each classification of the first plurality of classifications comprises one or more samples assigned to each of the first plurality of classifications;
 	using the trained second ML model, classifying the second dataset as a second plurality of classifications;
 	selecting classifications of the second plurality of classifications that are not classifications of the problem domain of the first dataset;
 	creating a third dataset comprising the first dataset and the selected classifications of the second plurality of classifications;
 	training a third ML model using the third dataset to classify input samples as problem domain samples of the first ML model and non-problem domain samples of the first ML model;
 	wherein the trained third ML model is used to distinguish whether an input sample intended as an input for the first ML model during inference operation of the first ML model, is a problem domain sample or a nonproblem domain sample;
 	wherein the input sample is provided to the first ML model when the input sample is classified as a problem domain sample; and
 	wherein an indication of a likely extraction attack directed at the first ML model is provided when the input sample is classified as a non-problem domain sample.

2. (Currently Amended) The method of claim 1, wherein classifying the first dataset into a first plurality of classifications further comprises providing a confidence level that the one or more samples belongs to [[the]] an assigned classification.

3. (Original) The method of claim 1, providing an indication of a likely extraction attack directed at the first ML model when the input sample is classified as a non-problem domain sample further comprises providing an indication of a likely extraction attack when the first input sample is one of a plurality of non-problem domain samples classified by the third ML model.

4. (Currently Amended) The method of claim 1, wherein the using [[a]] the trained second 

5. (Currently Amended) The method of claim 1, wherein the using [[a]] the trained second 
 	collecting a plurality of data samples; and
 	training a ML model on the plurality of data samples to produce the second trained ML model.

6. (Currently Amended) The method of claim 1, wherein creating a third dataset further comprises selecting a plurality of samples to be removed from the third dataset so that the third dataset comprises a substantially same number of samples as the first dataset.

7. (Original) The method of claim 6, wherein selecting the plurality of samples to be removed further comprises randomly selecting the plurality of samples to be removed.

8. (Currently Amended) The method of claim 6, wherein selecting the plurality of samples to be removed further comprises selecting the plurality of samples to be removed based on an associated confidence that each of the plurality of samples to be removed belongs to an assigned classification.

9. (Currently Amended) The method of claim 6, wherein selecting the plurality of samples to be removed further comprises selecting the plurality of samples to be removed based on a distribution of the first dataset.

10. (Original) The method of claim 1, wherein the third dataset comprises images.

11. (Original) A method for protecting a first machine learning (ML) model from extraction, the method comprising:
 	receiving a trained first ML model trained using a first dataset comprising a first plurality of problem domain samples within a problem domain of the first ML model;
 	receiving a second dataset comprising a plurality of samples;
 	using a second trained ML model trained on the second dataset, classifying the first dataset into a first plurality of classifications, wherein each classification of the first plurality of classifications comprises one or more samples assigned to each of the first plurality of classifications;
 	using the second trained ML model, classifying the second dataset as a second plurality of classifications;
 	selecting classifications of the second plurality of classifications that are not classifications of the problem domain of the first dataset;
 	creating a third dataset comprising the first dataset and the selected classifications of the second plurality of classifications;
 	training a third ML model using the third dataset to classify input samples as problem domain samples of the first ML model and non-problem domain samples of the first ML model;
 	wherein the trained third ML model is used to distinguish whether a plurality of input samples intended as an input for the first ML model during inference operation of the first ML model, are problem domain samples or non-problem domain samples;
 	wherein each of the input samples are provided to the first ML model that are classified as problem domain samples; and
 	wherein an indication of a likely extraction attack directed at the first ML model is provided when a predetermined number of input samples are classified as non-problem domain samples.

12. (Currently Amended) The method of claim 11, wherein classifying the first dataset into a first plurality of classifications further comprises providing a confidence level that the one or more samples belongs to [[the]] an assigned classification.

13. (Original) The method of claim 11, wherein using a second trained ML model further comprises using a publicly available pretrained ML model.

14. (Original) The method of claim 11, wherein using a second trained ML model further comprises:  
 	collecting a plurality of data samples; and
 	training a ML model on the plurality of data samples to produce the second trained ML model.

15. (Currently Amended) The method of claim 11, wherein creating a third dataset further comprises selecting a plurality of samples to be removed from the third dataset so that the third dataset comprises a substantially same number of samples as the first dataset.

16. (Original) The method of claim 15, wherein selecting the plurality of samples to be removed further comprises randomly selecting the plurality of samples to be removed.

17. (Currently Amended) The method of claim 15, wherein selecting the plurality of samples to be removed further
comprises selecting the plurality of samples to be removed based on an associated confidence that each of the plurality of samples to be removed belongs to an assigned classification.

18. (Currently Amended) The method of claim 15, wherein selecting the plurality of samples to be removed further comprises selecting the plurality of samples to be removed based on a distribution of the first dataset.

19. (Original) The method of claim 11, further comprising implementing the method using a computer program comprising executable instructions that, when executed by a processor, carry out the method.

20. (Currently Amended) A non-transitory machine-readable storage medium comprising a  [[A]] computer program, the computer program comprising executable instructions 
 	instructions for receiving a trained first ML model trained using a first dataset comprising a first plurality of problem domain samples within a problem domain of the first ML model;
 	instructions for receiving a second dataset comprising a plurality of samples;
 	instructions for using a second trained ML model, classifying the first dataset into a first plurality of classifications, wherein each classification of the first plurality of classifications comprises one or more samples assigned to each of the first plurality of classifications;
 	instructions for using the second trained ML model, classifying the second dataset as a second plurality of classifications;
 	instructions for selecting classifications of the second plurality of classifications that are not classifications of the problem domain of the first dataset;
 	instructions for creating a third dataset comprising the first dataset and the selected classifications of the second plurality of classifications;
 	instructions for training a third ML model using the third dataset to classify input samples as problem domain samples of the first ML model and non-problem domain samples of the first ML model;
 	wherein the trained third ML model is used to distinguish whether an input sample intended as an input for the first ML model during inference operation of the first ML model, is a problem domain sample or a nonproblem domain sample;
 	wherein the input sample is provided to the first ML model when the input sample is classified as a problem domain sample; and
 	wherein an indication of a likely extraction attack directed at the first ML model is provided when the input sample is classified as a non-problem domain sample.

	The following is an examiner's statement of reasons for allowance:

 	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 11 and 20 as a whole.  
 	At best the prior arts of record, specifically, Qiu (S. Qiu et al., “Review of Artificial Intelligence Adversarial Attack and Defense Technologies,” Applied Sciences, MDPI, published March 4, 2019) teaches various artificial intelligence adversarial attack approaches, and various known defensive measures e.g., see Qiu Abstract, pages 1-2, 20-22.  Lan (Y. Lan et al., “A New Model of Combining Multiple Classifiers Based on Neural Network,” IEEE 2013) teaches combining multiple classifiers to improve pattern recognition e.g., see Lan Abstract, page 154.  Manoselvam (US 2020/0259851) teaches using three machine learning models to classify domain names as legitimate or malware-associated e.g., see Manoselvam Abstract, Figs. 2-3.  
Mushtaq (US 10,764,313) teaches a system for detecting cyber attacks using a machine learning classsifer e.g., see Mushtaq Abstract, col. 5, lines 20-46.  Gaddam (US 2022/0050897) teaches training machine learning models to detect normal and abnormal activities e.g., see Gaddam Abstract. Manesh (US 2022/0094710) teaches using machine learning algorithms to detect cyber attacks e.g., see Manesh Abstract.  Abadi (US 2019/0171929) teaches using multiple neural networks to generate a system that hides neural network input and prevents its reconstruction e.g., see Abadi Abstract, [0004].  

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 20 as a whole.

 	Thus, independent claims 1, 11 and 20 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143